DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 1/31/2022 are acknowledged.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,589,338 by Nakamori. 
With regard to claim 1, Nakamori teaches a method of cleaning a substrate (item W in Figure 5) with a first cleaning solution (applicant’s first cleaning solution) ejected from a nozzle (item 34 in Figure 5) onto a first surface of the substrate (Col. 6, 9-42; Col. 8, line 42 to Col. 10, line 56; Col. 11, line 50 to Col. 12, line 67).  Nakamori’s method comprises recovering used cleaning solution in a main storage tank (item 57 in Figure 5) after the first cleaning solution is used to cleaned the first surface of the substrate, circulating the recovered cleaning solution through a loop comprising a pump (item 62 in Figure 5) and filter (item 64 in Figure 5), and returning the filtered cleaning solution (this filtered cleaning solution reads on applicant’s second cleaning solution) to the nozzle such that the filtered cleaning solution is ejected and used to clean the first surface of the substrate (Col. 8, line 42 to Col. 10, line 56; Col. 11, line 50 to Col. 12, line 67).  Nakamori does not explicitly teach that the filtered, second cleaning solution has a lower cleanliness than the first cleaning solution.  However, since the filtered, second cleaning solution was previously used to perform cleaning of the substrate, it is reasonably expected that the filtered, second cleaning solution has a lower cleanliness than the first cleaning solution.  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,589,338 by Nakamori as applied to claim 1 above, and further in view of U.S. 2009/0229641 by Yoshida.  
With regard to claim 2, Nakamori teaches that the filtered, second solution is a cleaning solution which was already used (Col. 8, line 42 to Col. 10, line 56; Col. 11, line 50 to Col. 12, line 67).  
Nakamori does not recite that the first cleaning solution is a solution that was not previously used.  
Yoshida teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to cleaning apparatus with an empty cleaning liquid tank (Abstract; Par. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakamori such that the first cleaning solution is fresh cleaning solution supplied into the main storage tank (item 57 in Nakamori’s Figure 5) when the main storage tank is initially empty before a substrate is treated.  The motivation for performing the modification was provided by Yoshida, who teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to cleaning apparatus with an empty cleaning liquid tank.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,589,338 by Nakamori in view of U.S. 2009/0229641 by Yoshida as applied to claim 2 above, and further in view of U.S. 2008/0017222 by Miya.
With regard to claim 5, the combination of Nakamori in view of Yoshida teaches rinsing the substrate with water after cleaning the substrate with the filtered, second cleaning solution (Col. 12, 46-67 of Nakamori). 
The combination of Nakamori in view of Yoshida does not recite that the rinsing water is functional water.
Miya teaches that after cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water (Abstract; Par. 0028, 0036, and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakamori in view of Yoshida such that the rinsing is performed with functional water instead of just water.  The motivation for performing the modification was provided by Miya, who teaches that when cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 6,589,338 by Nakamori as applied to claim 1 above, and further in view of U.S. 2008/0017222 by Miya.
With regard to claim 10, Nakamori teaches rinsing the substrate with water after cleaning the substrate with the filtered, second cleaning solution (Col. 12, 46-67 of Nakamori). 
Nakamori does not teach that the rinsing water is functional water.  
Miya teaches that after cleaning a substrate with a cleaning solution, residues of the cleaning solution can be advantageously removed from the substrate by rinsing the substrate with functional water (Abstract; Par. 0028, 0036, and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Nakamori such that the rinsing is performed with functional water instead of just water.  The motivation for performing the modification was provided by Miya, who teaches that when cleaning a substrate with a cleaning solution, residues of the cleaning solution can be advantageously removed from the substrate by rinsing the substrate with functional water.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0034056 by Amai in view of U.S. 2018/0358241 by Lee.  
With regard to claim 1, Amai teaches a method of cleaning a first surface of a substrate (item W in Figures 10 and 11) by supplying a first cleaning liquid to the first surface of the substrate (Abstract; Par. 0062, 0090, 0093, 0094, 0102, 0108-0114).  Amai’s method comprises recovering used cleaning liquid into a cleaning liquid tank (item 220 in Figure 10), pumping (using pump 221 in Figure 10) recovered cleaning liquid through a filter (item 222 in Figure 10), and returning the filtered cleaning liquid to the substrate such that the first surface of the substrate is cleaned with the filtered, second cleaning liquid (Par. 0108 and 0109).  
Amai teaches that the cleaning liquid is used to clean the substrate, but Amai does not explicitly teach that the cleaning liquid is a cleaning solution.
Lee teaches that a cleaning solution can successfully be used as a cleaning liquid for cleaning a substrate (Par. 0016 and 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Amai such that the cleaning liquid used to clean the substrate is a cleaning solution.  In this combination of Amai in view of Lee, the first cleaning liquid (which is a cleaning solution in the combination of Amai in view of Lee and will hereafter be referred to as the “first cleaning solution”) corresponds to applicant’s first cleaning solution, and the filtered, second liquid (which is a cleaning solution in the combination of Amai in view of Lee and will hereafter be referred to as the “second cleaning solution”) corresponds to applicant’s second cleaning solution.  The motivation for performing the modification was provided by Lee, who teaches that a cleaning solution can successfully be used as a cleaning liquid for cleaning a substrate.  The combination of Amai in view of Lee does not explicitly teach that the filtered, second cleaning solution has a lower cleanliness than the first cleaning solution.  However, since the filtered, second cleaning solution was previously used to perform cleaning of the substrate, it is reasonably expected that the filtered, second cleaning solution has a lower cleanliness than the first cleaning solution.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0034056 by Amai in view of U.S. 2018/0358241 by Lee as applied to claim 1 above, and further in view of U.S. 2009/0229641 by Yoshida.
With regard to claim 2, in the method of Amai in view of Lee, the second cleaning solution is a previously used cleaning solution that has been recovered and filtered (Par. 0108-0113).  
The combination of Amai in view of Lee does not recite that the first cleaning solution has not been previously used.  
Yoshida teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to cleaning apparatus with an empty cleaning liquid tank (Abstract; Par. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amai in view of Lee such that the first cleaning solution is fresh cleaning solution initially supplied to the cleaning apparatus of Amai in view of Lee.  The motivation for performing the modification was provided by Yoshida, who teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to cleaning apparatus with an empty cleaning liquid tank.  
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0034056 by Amai in view of U.S. 2018/0358241 by Lee in view of U.S. 2009/0229641 by Yoshida as applied to claim 2 above, and further in view of U.S. 2019/0131144 by Iwahata.  
With regard to claim 3, the combination of Amai in view of Lee in view of Yoshida teaches that the second cleaning solution is a cleaning solution that is filtered (via filter 222 in Amai’s Figure 10) downstream of the cleaning liquid tank (item 220 in Amai’s Figure 10) after being previously used (Par. 0108 and 0109 of Amai).  
The combination of Amai in view of Lee in view of Yoshida does not teach that the second cleaning solution is filtered at a temperature lower than room temperature.
Iwahata teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded (Par. 0007 and 0008), and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness (Par. 0113 and 0119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Amai in view of Lee in view of Yoshida such that a cooler is located between the cleaning liquid tank (item 220 in Amai’s Figure 10) and the filter (item 222 in Amai’s Figure 10), wherein the cooler functions to cool the second cleaning solution prior to the second cleaning solution reaching the filter.  The motivation for performing the modification was provided by Iwahata, who teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded, and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0034056 by Amai in view of U.S. 2018/0358241 by Lee in view of U.S. 2009/0229641 by Yoshida as applied to claim 2 above, and further in view of U.S. 2008/0017222 by Miya.
With regard to claim 5, in the method of Amai in view of Lee in view of Yoshida, a rinsing of the substrate with water is performed after the cleaning of the substrate with the second cleaning solution in order to rinse cleaning solution from the substrate (Par. 0113 and 0114 of Amai).  
The combination of Amai in view of Lee in view of Yoshida does not teach that the rinsing water is functional water.
Miya teaches that after cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water (Abstract; Par. 0028, 0036, and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amai in view of Lee in view of Yoshida such that the rinsing is performed with functional water instead of just water.  The motivation for performing the modification was provided by Miya, who teaches that when cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2003/0034056 by Amai in view of U.S. 2018/0358241 by Lee as applied to claim 1 above, and further in view of U.S. 2008/0017222 by Miya.
With regard to claim 10, in the method of Amai in view of Lee, a rinsing of the substrate with water is performed after the cleaning of the substrate with the second cleaning solution in order to rinse cleaning solution from the substrate (Par. 0113 and 0114 of Amai).  
The combination of Amai in view of Lee does not teach that the rinsing water is functional water.
Miya teaches that after cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water (Abstract; Par. 0028, 0036, and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Amai in view of Lee such that the rinsing is performed with functional water instead of just water.  The motivation for performing the modification was provided by Miya, who teaches that when cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water.  
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai.
With regard to claim 1, Hashimoto teaches a method of cleaning a substrate (item W in Figures 1 and 4E), wherein the substrate is held and rotated while a first cleaning solution is discharged by a nozzle (item 3 in Figures 1 and 4E) onto a first surface of the substrate (Par. 0036-0041 and 0053-0065).  
Hashimoto does not teach that the substrate is cleaned with a second cleaning solution having a lower cleanliness than the first cleaning solution.
Amai teaches that when cleaning a rotating substrate (item W in Figure 10) with cleaning liquid ejected from a nozzle onto a surface of the substrate, used cleaning liquid flung from the rotating substrate can be captured, filtered (using filter system 157 and filter 222 in Figure 10), and sent back to the nozzle for reuse as a second, previously-used cleaning liquid that is again discharged by the nozzle onto the surface of the substrate (Par. 0062, 0090-0094, 0102, and 0108-0114).  Amai teaches that this process of filtration and reuse allows previously-used cleaning liquid to be reused during the cleaning of a substrate, thus advantageously reducing the overall consumption of cleaning liquid (Par. 0109).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto such that used cleaning solution from the rotating substrate is captured, filtered through a filtration system (item 157 in Amai’s Figure 10) of the type taught by Amai and filter (item 222 in Amai’s Figure 10) of the type taught by Amai, and returned to the nozzle as a second, filtered cleaning solution that is again discharged from the nozzle onto the first surface of the substrate.  In this method of Hashimoto in view of Amai, the first cleaning solution is discharged by the nozzle onto the first surface of the rotating substrate, used cleaning solution from the rotating substrate is collected, filtered, and sent back to the nozzle as a second cleaning solution and discharged by the nozzle onto the first surface of the rotating substrate.  The motivation for performing the modification was provided by Amai, who teaches that such a process of filtration and reuse allows previously-used cleaning liquid to be reused during the cleaning of a substrate, thus advantageously reducing the overall consumption of cleaning liquid.  The combination of Hashimoto in view of Amai does not explicitly teach that the filtered, second cleaning solution has a lower cleanliness than the first cleaning solution.  However, since the filtered, second cleaning solution was previously used to perform cleaning of the substrate, it is reasonably expected that the filtered, second cleaning solution has a lower cleanliness than the first cleaning solution.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai as applied to claim 1 above, and further in view of U.S. 2009/0229641 by Yoshida.
With regard to claim 2, in the method of Hashimoto in view of Amai, the second cleaning solution is a previously used cleaning solution that has been recovered and filtered.
The combination of Hashimoto in view of Amai does not recite that the first cleaning solution has not been previously used.  
Yoshida teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to cleaning apparatus in order to perform cleaning (Abstract; Par. 0042).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai such that the first cleaning solution is fresh cleaning solution initially supplied to the nozzle of Hashimoto in view of Amai.  The motivation for performing the modification was provided by Yoshida, who teaches that when reusing cleaning liquid to perform cleaning of a substrate, fresh cleaning liquid can initially be supplied to cleaning apparatus in order to perform cleaning.    
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai in view of .S. 2009/0229641 by Yoshida as applied to claim 2 above, and further in view of U.S. 2019/0131144 by Iwahata.  
With regard to claim 3, the combination of Hashimoto in view of Amai in view of Yoshida teaches that the second cleaning solution is a cleaning solution that is filtered (via a filter corresponding to filter 222 in Amai’s Figure 10) after being previously used.
The combination of Hashimoto in view of Amai in view of Yoshida does not teach that the second cleaning solution is filtered at a temperature lower than room temperature.
Iwahata teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded (Par. 0007 and 0008), and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness (Par. 0113 and 0119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hashimoto in view of Amai in view of Yoshida such that a cooler is located upstream of the filter that corresponds to filter 222 in Amai’s Figure 10, wherein the cooler functions to cool the second cleaning solution prior to the second cleaning solution reaching the filter.  The motivation for performing the modification was provided by Iwahata, who teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded, and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness.  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai in view of U.S. 2009/0229641 by Yoshida as applied to claim 2 above, and further in view of U.S. 2008/0017222 by Miya.
With regard to claim 5, in the method of Hashimoto in view of Amai in view of Yoshida, a rinsing of the substrate with water is performed after the cleaning of the substrate with the second cleaning solution in order to rinse cleaning solution from the substrate (Par. 0062 of Hashimoto).
The combination of Hashimoto in view of Amai in view of Yoshida does not teach that the rinsing water is functional water.
Miya teaches that after cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water (Abstract; Par. 0028, 0036, and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Yoshida such that the rinsing is performed with functional water instead of just water.  The motivation for performing the modification was provided by Miya, who teaches that when cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai in view of U.S. 2009/0229641 by Yoshida as applied to claim 2 above, and further in view of U.S. 2019/0131144 by Iwahata.
With regard to claim 6, the combination of Hashimoto in view of Amai in view of Yoshida teaches that the second cleaning solution is a cleaning solution that is filtered (via a filter corresponding to filter 222 in Amai’s Figure 10) after being previously used.
The combination of Hashimoto in view of Amai in view of Yoshida does not teach that the second cleaning solution has a temperature lower than room temperature.
Iwahata teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded (Par. 0007 and 0008), and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness (Par. 0113 and 0119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hashimoto in view of Amai in view of Yoshida such that a cooler is located upstream of the filter that corresponds to filter 222 in Amai’s Figure 10, wherein the cooler functions to cool the second cleaning solution prior to the second cleaning solution reaching the filter.  The motivation for performing the modification was provided by Iwahata, who teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded, and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness.  
The combination of Hashimoto in view of Amai in view of Yoshida in view of Iwahata does not recite that the second cleaning solution is cooled to a temperature below room temperature such that the substrate is cleaned with the second cleaning solution while the second cleaning solution is at a temperature below room temperature.  However, Iwahata is considered to teach that the temperature of processing liquid sent through a filter for the processing liquid is a result-effective variable because Iwahata teaches that the temperature of the processing liquid can affect the pore size of the filter (and thus the filter’s effectiveness at filtering; Par. 0007 and 0008 of Iwahata), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Yoshida in view of Iwahata such that the temperature of the second cleaning solution cooled by the cooler is optimized – thus advantageously ensuring that the filter (corresponding to filter 222 in Amai’s Figure 10) has a pore size that allows the filter to function as intended.  
The combination of Hashimoto in view of Amai in view of Yoshida in view of Iwahata does not recite that the temperature of the first cleaning solution is equal to or greater than room temperature.  However, since the combination of Hashimoto in view of Amai in view of Yoshida in view of Iwahata teaches neither heating nor cooling the first cleaning solution, it is reasonably expected that the temperature of the first cleaning solution is room temperature when used to clean the substrate.  However, if this “reasonably expected” argument is not persuasive, here is another argument: in the art of cleaning substrates with a cleaning liquid, it is well known that the temperature of cleaning liquid is a result-effective variable because it affects how energetic the cleaning liquid molecules are (MPEP 2144.03, Official Notice), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Yoshida in view of Iwahata such that the temperature of the first cleaning solution is optimized for the cleaning of the substrate.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai as applied to claim 1 above, and further in view of U.S. 2008/0017222 by Miya.
With regard to claim 10, in the method of Hashimoto in view of Amai, a rinsing of the substrate with water is performed after the cleaning of the substrate with the second cleaning solution in order to rinse cleaning solution from the substrate (Par. 0062 of Hashimoto).
The combination of Hashimoto in view of Amai does not teach that the rinsing water is functional water.
Miya teaches that after cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water (Abstract; Par. 0028, 0036, and 0039).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai such that the rinsing is performed with functional water instead of just water.  The motivation for performing the modification was provided by Miya, who teaches that when cleaning a substrate with a cleaning solution, residues of the cleaning solution can be successfully removed from the substrate by rinsing the substrate with functional water.  
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai in view of U.S. 2008/0017222 by Miya as applied to claim 10 above, and further in view of U.S. 2019/0131144 by Iwahata.
With regard to claim 11, the combination of Hashimoto in view of Amai in view of Miya teaches that the second cleaning solution is a cleaning solution that is filtered (via a filter corresponding to filter 222 in Amai’s Figure 10) after being previously used.
The combination of Hashimoto in view of Amai in view of Miya does not teach that the second cleaning solution has a temperature lower than room temperature.
Iwahata teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded (Par. 0007 and 0008), and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness (Par. 0113 and 0119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hashimoto in view of Amai in view of Miya such that a cooler is located upstream of the filter that corresponds to filter 222 in Amai’s Figure 10, wherein the cooler functions to cool the second cleaning solution prior to the second cleaning solution reaching the filter.  The motivation for performing the modification was provided by Iwahata, who teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded, and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness.  
The combination of Hashimoto in view of Amai in view of Miya in view of Iwahata does not recite that the second cleaning solution is cooled to a temperature below room temperature such that the substrate is cleaned with the second cleaning solution while the second cleaning solution is at a temperature below room temperature.  However, Iwahata is considered to teach that the temperature of processing liquid sent through a filter for the processing liquid is a result-effective variable because Iwahata teaches that the temperature of the processing liquid can affect the pore size of the filter (and thus the filter’s effectiveness at filtering; Par. 0007 and 0008 of Iwahata), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Miya in view of Iwahata such that the temperature of the second cleaning solution cooled by the cooler is optimized – thus advantageously ensuring that the filter (corresponding to filter 222 in Amai’s Figure 10) has a pore size that allows the filter to function as intended.  
The combination of Hashimoto in view of Amai in view of Miya in view of Iwahata does not recite that the temperature of the first cleaning solution is equal to or greater than room temperature.  However, since the combination of Hashimoto in view of Amai in view of Miya in view of Iwahata teaches neither heating nor cooling the first cleaning solution, it is reasonably expected that the temperature of the first cleaning solution is room temperature when used to clean the substrate.  However, if this “reasonably expected” argument is not persuasive, here is another argument: in the art of cleaning substrates with a cleaning liquid, it is well known that the temperature of cleaning liquid is a result-effective variable because it affects how energetic the cleaning liquid molecules are (MPEP 2144.03, Official Notice), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Miya in view of Iwahata such that the temperature of the first cleaning solution is optimized for the cleaning of the substrate.  
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2012/0073609 by Hashimoto in view of U.S. 2003/0034056 by Amai as applied to claim 1 above, and further in view of U.S. 2019/0131144 by Iwahata.
With regard to claim 12, the combination of Hashimoto in view of Amai teaches that the second cleaning solution is a cleaning solution that is filtered (via a filter corresponding to filter 222 in Amai’s Figure 10) after being previously used.
The combination of Hashimoto in view of Amai does not teach that the second cleaning solution has a temperature lower than room temperature.
Iwahata teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded (Par. 0007 and 0008), and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness (Par. 0113 and 0119).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hashimoto in view of Amai such that a cooler is located upstream of the filter that corresponds to filter 222 in Amai’s Figure 10, wherein the cooler functions to cool the second cleaning solution prior to the second cleaning solution reaching the filter.  The motivation for performing the modification was provided by Iwahata, who teaches that when using a filter to filter substrate processing liquid, the filtering effectiveness of a filter can be decreased if heat from the processing liquid causes the pore diameter of the filter holes to be too expanded, and Iwahata teaches that having a cooler upstream of a filter advantageously allows processing liquid to be cooled to degree such that the filter is able to filter the processing liquid with a desired degree of effectiveness.  
The combination of Hashimoto in view of Amai in view of Iwahata does not recite that the second cleaning solution is cooled to a temperature below room temperature such that the substrate is cleaned with the second cleaning solution while the second cleaning solution is at a temperature below room temperature.  However, Iwahata is considered to teach that the temperature of processing liquid sent through a filter for the processing liquid is a result-effective variable because Iwahata teaches that the temperature of the processing liquid can affect the pore size of the filter (and thus the filter’s effectiveness at filtering; Par. 0007 and 0008 of Iwahata), and therefore, in accordance with MPEP 2144.05, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Iwahata such that the temperature of the second cleaning solution cooled by the cooler is optimized – thus advantageously ensuring that the filter (corresponding to filter 222 in Amai’s Figure 10) has a pore size that allows the filter to function as intended.  
The combination of Hashimoto in view of Amai in view of Iwahata does not recite that the temperature of the first cleaning solution is equal to or greater than room temperature.  However, since the combination of Hashimoto in view of Amai in view of Iwahata teaches neither heating nor cooling the first cleaning solution, it is reasonably expected that the temperature of the first cleaning solution is room temperature when used to clean the substrate.  However, if this “reasonably expected” argument is not persuasive, here is another argument: in the art of cleaning substrates with a cleaning liquid, it is well known that the temperature of cleaning liquid is a result-effective variable because it affects how energetic the cleaning liquid molecules are (MPEP 2144.03, Official Notice), and therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Hashimoto in view of Amai in view of Iwahata such that the temperature of the first cleaning solution is optimized for the cleaning of the substrate.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
April 29, 2022
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714